But
by the Court.
The evidence is offered flatly to contradict the written expressions of the auditors, and is inadmissible on every principle of law. No mistake or fraud is suggested here. Could a sheriff, after he has sold and conveyed lands, and signed a receipt for the consideration money, be allowed to establish by his own oath, that he had not received the money, and thereby purge himself of all responsibility ?
The testimony of Patterson was overruled, and Pettit was received as a witness, and sworn.
Verdict for the plaintiff.